Citation Nr: 1507447	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  11-30 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased initial rating for ischemic heart disease with scars, rated as 10 percent disabling from February 1, 2006, until July 5, 2007; rated as 30 percent until October 6, 2010; rated as 10 percent until August 9, 2014; and rated as 30 percent thereafter.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 

INTRODUCTION

The Veteran served on active duty from March 1965 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and July 2014 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for ischemic heart disease and denied entitlement to a TDIU, respectively.


FINDINGS OF FACT

1.  From February 1, 2006, when service connection became effective, until July 5, 2007, the Veteran's ischemic heart disease had been manifested by a workload of greater than 7 METS with evidence of chest pains and fatigue and with the need for control with continuous medication.

2.  From July 5, 2007, until October 6, 2010, the Veteran's ischemic heart disease had been manifested by a workload of greater than 5 METS but not greater than 7 METS with evidence of chest pains and fatigue and with the need for control with continuous medication.

3.  From October 6, 2010, until August 9, 2014, the Veteran's ischemic heart disease had been manifested by a workload of greater than 7 METS with evidence of chest pains and fatigue and with the need for control with continuous medication.

4.  Since August 9, 2014, the Veteran's ischemic heart disease has been manifested by a workload of greater than 5 METS but not greater than 7 METS with evidence of chest pains and fatigue and with the need for control with continuous medication.

5.  The Veteran is currently in receipt of service connection for ischemic heart disease and for recurrent pilonidal cyst, with a combined 40 percent rating as the highest combined rating during the period under appeal.  The Veteran's service-connected disabilities have not been shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1. From February 1, 2006, when service connection became effective, until July 5, 2007, the criteria for a rating in excess of 10 percent for the Veteran's ischemic heart disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.104, Diagnostic Code 7005, 7017 (2014).

2.  From July 5, 2007, until October 6, 2010, the criteria for a rating in excess of 30 percent for the Veteran's ischemic heart disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.104, Diagnostic Code 7005, 7017 (2014).

3.  From October 6, 2010, to August 9, 2014, the criteria for a rating in excess of 10 percent for the Veteran's ischemic heart disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.104, Diagnostic Code 7005, 7017 (2014).
 
4.  Since August 9, 2014, the criteria for a rating in excess of 30 percent for the Veteran's ischemic heart disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.104, Diagnostic Code 7005, 7017 (2014).

5.  The criteria for assignment of TDIU are not met, and the evidence does not warrant referral for consideration of a TDIU on an extraschedular basis.  38 U.S.C.A. §§1155 , 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

This appeal arises from the Veteran's disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.  Furthermore, in March 2011, prior to adjudication of the claim for TDIU, the Veteran was notified as to the elements necessary to obtain a TDIU.

VA also has a duty to assist the Veteran in the development of the claims, which is not abrogated by the granting of service connection.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include private and VA medical records, statements submitted on behalf of the Veteran, and VA examination reports.

VA clinical examinations with respect to the claim for increase have been obtained.  38 C.F.R. § 3.159(c) (4).  The Board finds that the VA clinical examinations obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  The August 2014 noted that the claims folder and VBMS records were unavailable, but the examiner reviewed documents on Virtual VA.  The records contained on that electronic system are complete.  Given the examiner's detailed recitation of the Veteran's medical history, it is clear that the examination included consideration of that information.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disability at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 .  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App 505.

The Veteran's cardiac disability has been rated as 10 percent disabling from February 1, 2006, to July 5, 2007, as 30 percent until October 6, 2010, as 10 percent until August 9, 2014, and as 30 percent thereafter, pursuant to Diagnostic Codes 7005-7017.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  DC 7005 pertains to coronary artery disease and DC 7017 pertains to coronary bypass surgery.  They are both rated using the same criteria.

Under DC 7005 and DC 7017, a 10 percent evaluation is warranted where there is workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or, continuous medication required.  A 30 percent evaluation is warranted where there is workload of greater than 5 METs but not greater than 7 METs resulting in resulting in dyspnea, fatigue, angina, dizziness or syncope; or, where there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.  A 60 percent evaluation is warranted where there is evidence of more than one episode of acute congestive heart failure in the past year; or, workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Finally a 100 percent evaluation is warranted where there is chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent. 

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104 , Note (2).

Turning to the evidence of record prior to July 5, 2007, in April 2006, the Veteran was shown to achieve 10.1 METS maximum workload on exercise test.  There was no evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  Thus, the criteria for a higher 30 percent rating were not met for that time period.

However, a July 5, 2007, private record shows that the Veteran achieved a workload of only 7 METS on exercise test, thereby meeting the criteria for the higher 30 percent rating.  Similarly, in July 2008 and August 2009, he achieved a workload of 7 METS on exercise test.  Thus, a rating of 30 percent, but no higher, is appropriate for this time period.

Then, on October 6, 2010 VA examination, he achieved a METS level of 10.1 on exercise test.  There was no evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  Thus, a 10 percent rating is warranted for this time period.

Finally, on August 16, 2014 VA examination, he achieved a METS level of only 5 to 7 METS which resulted in dyspnea and fatigue.  Therefore, a higher 30 percent rating is warranted from the date of that examination to the present.

The Board finds that higher ratings for the Veteran's heart disability are not warranted at any time during the pendency of the appeal based upon the criteria of the rating schedule and when analyzing the severity of the Veteran's disability.  Therefore, the claim for increased rating must be denied.

Although the Veteran has been shown to exhibit scars related to his coronary bypass graft, a compensable rating is not warranted for the scars at any time during the pendency of the appeal.

III.  Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected cardiac disability with the established criteria found in the rating schedule and finds the schedular criteria are adequate.  The discussion above reflects that the symptomatology and impairment caused by the Veteran's cardiac disability (a reduction in METs level, dyspnea, fatigue, and the need for medication) are specifically contemplated by the schedular rating criteria.  The schedular rating criteria for cardiovascular disorders specifically provide for disability ratings based on a combination of reported symptoms and clinical findings.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that increased ratings for the Veteran's service-connected cardiac disability is not warranted, as detailed above.  Because the preponderance of the evidence is against the claim, the claim must be denied.  

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides a rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

Service connection is currently in effect for ischemic heart disease and recurrent pilonidal cyst, with various staged ratings during the pendency of the appeal, to equal no more than a 40 percent combined rating as anytime during the pendency of the appeal.  Thus, the Veteran does not meet the scheduler criteria for consideration of entitlement to a TDIU.  38 C.F.R. § 4.16(a).  The remaining question before the Board, then, is whether he is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities and thus would be entitled to referral for consideration of a TDIU rating on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b) . 

Notwithstanding the circumstances of not meeting the schedular criteria for TDIU under 38 C.F.R. § 4.16(a), all veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Indeed, a total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable solely by reason of service-connected disability on an extraschedular basis.  38 C.F.R. § 4.16(b).  In order to meet this standard, the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran contends that he cannot work due to his heart disease.  On his March 2011 claim for a TDIU, the Veteran reported that he had completed two years of college and that he was last able to work full time in September 2003, but that he became too disabled to work in April 2005.  He had previously worked as an analyst.  In 2011, his previous employer verified that he had worked as an analyst for 21 years until he retired in September 2003.   

Private treatment records dated from 2006 to 2009 reflect that the Veteran reported either no symptoms, or some exertional chest pain.  

On October 2010 VA examination, the Veteran reported that he constantly experienced angina, shortness of breath, dizziness, and fatigue.  He stated that he had been denied work due to his heart condition and that he was not able to work a 40 hour week.

In March 2011, the Veteran's submitted a statement from a private physician that his cardiovascular problems rendered him unable to engage in substantially gainful employment.  The physician stated that the Veteran had coronary artery disease and had had bypass surgery.  He continued to have chest pain.  

On August 2014 VA examination related to the Veteran's ischemic heart disease, the examiner determined that the Veteran's heart disease had an impact on his ability to work in that psychologically, he was apprehensive about over exerting himself physically, and because he would get exertional shortness of breath on going up one to two flights of stairs.  He had experienced recurrent spontaneous sensations of fatigue.  It was also noted that he retired in 2003 because he was eligible to retire, not because of any health reason.  He occupied his time doing photography, enjoyed watching his family, fished, and did light yard work.  

Test results from that examination showed the Veteran achieved a METS level of 5-7 METS.  That METS level was found to be consistent with activities such as walking 1 flight of stairs, golfing (without a cart), mowing lawn (push mower), heavy yard work (digging).  

From this evidence, the Board concludes that referral for consideration of a TDIU on an extra-schedular basis is not warranted.  Although the Veteran has submitted a 2011 private opinion in support of his claim, the Board places little probative value on that opinion.  Specifically, the opinion is unsubstantiated by the medical treatment records spanning the appeal period.  In that regard, the private medical records of record, mostly completed by the same private physician, show that the Veteran has reported only occasional dyspnea and chest pains, or, on more than one occasion, no symptoms at all.  Thus, there appears to be little factual basis for the 2011 private physician opinion that the Veteran was unemployable.  In addition, no rationale was provided as to why "chest pains" precluded substantially gainful employment.  The Board notes that the 2014 VA examiner found that the Veteran's heart disease affected him psychologically and that he experienced shortness of breath on going up stairs.  However, the Board does not find that such evidence demonstrates a disability severe enough to prevent the Veteran from obtaining and maintaining substantial employment such that referral for extraschedular consideration would be warranted.  While the Veteran's symptoms were assessed to affect employment, they were not assessed to prevent employment.  Diagnostic testing revealed a METS level that has been found to be consistent with activities that are more than sedentary; i.e., walking 1 flight of stairs, golfing without a cart, lawn mowing with a push mower and heavy yard work.  Thus, although the Veteran's service-connected ischemic heart disease might affect his employment in that he experiences some chest pains and psychological distress, the evidence as a whole does not support a finding that his service-connected disabilities preclude employment.  The ultimate question of whether a veteran is capable of substantially gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350 (Fed.Cir.2013).  Accordingly, the Board finds that entitlement to a TDIU is denied.


ORDER

From February 1, 2006, to July 5, 2007, a rating in excess of 10 percent for ischemic heart disease is denied.

From July 5, 2007, to October 6, 2010, a rating in excess of 30 percent for ischemic heart disease is denied.

From October 6, 2010, to August 9, 2014, a rating in excess of 10 percent for ischemic heart disease is denied.
 
Since August 9, 2014, a rating in excess of 30 percent for ischemic heart disease is denied.

A TDIU is denied.


____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


